NUMBER 13-14-00197-CV

                                     COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                               IN RE JUAN ANGEL GUERRA


                         On Petition for Writ of Habeas Corpus.


                                 MEMORANDUM OPINION

            Before Chief Justice Valdez Justices Rodriguez and Longoria
                         Memorandum Opinion Per Curiam1

        On March 28, 2014, relator, Juan Angel Guerra, filed a petition for writ of habeas

corpus through which he seeks release from incarceration for himself, a practicing

attorney, and his client, who are both being held incarcerated on contempt. According to

the petition for writ of habeas corpus, the Honorable Elia C. Lopez, presiding judge of the

404th District Court of Cameron County, Texas, ordered relator’s client, who is

unidentified in the petition, to be held in contempt and taken into custody, and “[w]ithout



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
due process, and notice, the court decided to find me in contempt also.” The petition

does not provide further explanation regarding the nature of the underlying case or the

proceedings resulting in incarceration, and is not accompanied by any supporting

documentation in the form of an appendix or record.

       The purpose of a habeas corpus proceeding is not to determine the ultimate guilt

or innocence of the relator, but only to ascertain whether the relator has been unlawfully

confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979). In a habeas corpus

proceeding, the order or judgment being challenged is presumed to be valid. In re R.E.D.,

278 S.W.3d 850, 855 (Tex. App.—Houston [1 Dist.] 2009, orig. proceeding); In re Turner,

177 S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding); Ex parte

Occhipenti, 796 S.W.2d 805, 809 (Tex. App.—Houston [1st Dist.] 1990, orig. proceeding).

In order to obtain relief by habeas corpus, the relator must establish that the underlying

order is void because of a lack of jurisdiction or because the relator was deprived of liberty

without due process of law. In re Turner, 177 S.W.3d at 288; In re Butler, 45 S.W.3d 268,

270 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). The relator bears the burden

of showing that he is entitled to relief. In re Munks, 263 S.W.3d 270, 272–73 (Tex. App.—

Houston [1st Dist.] 2007, orig. proceeding); In re Turner, 177 S.W.3d at 288.

       The form and requirements for an original appellate proceeding seeking

extraordinary relief, such as a petition for writ of habeas corpus, are delineated by the

Texas Rules of Appellate Procedure. See generally TEX. R. APP. P. 52. In addition to

other requirements, the relator must include a statement of facts supported by citations

to “competent evidence included in the appendix or record,” and must also provide “a

clear and concise argument for the contentions made, with appropriate citations to



                                              2
authorities and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this

regard, it is clear that relator must furnish an appendix or record sufficient to support the

claim for relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R.

52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that relator has not met his burden to

obtain relief. Accordingly, relator’s petition for writ of habeas corpus is denied without

prejudice. See TEX. R. APP. P. 52.8(a).




                                                         PER CURIAM


Delivered and filed the 28th
day of March, 2014.




                                             3